                 Case 3:20-cv-05476-JCC Document 26 Filed 08/28/20 Page 1 of 5




 1                                                           HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 8
     DONALD CARLSON,                                       Case No. 3:20-cv-05476-RBL
 9
                        Plaintiff,                         STIPULATED MOTION TO STAY AND
10                                                         [PROPOSED] ORDER
            v.
11
     UNITED NATURAL FOODS, INC. and
12   SUPERVALU, INC.,

13                      Defendants.

14                                              RECITALS
15          WHEREAS, on or about February 11, 2020, Plaintiff Donald Carlson (“Plaintiff”) filed
16   this purported Class and Collective Action against United Natural Foods Inc. and Supervalu, Inc.
17   (“Defendants”) [Dkt. #1];
18          WHEREAS, on June 25, 2020, Defendants filed an FRCP 12(b)(6) motion to dismiss with
19   an original noting date of July 17, 2020 [Dkt.#12];
20          WHEREAS the Parties have been discussing potential resolution of this case and in order
21   to facilitate those discussions, Defendants agreed to re-note the motion to dismiss three times [Dkt.
22   #22, 24, and 25] and the Parties jointly requested a continuation of the deadlines in the initial
23   scheduling order [Dkt. #3];
24          WHEREAS the Parties are continuing to discuss a possible resolution and require
25   additional time; and
26
                                                                                     SEYFARTH SHAW LLP
     STIPULATED MOTION TO STAY AND [PROPOSED] ORDER - 1                                Attorneys at Law
     (CASE NO. 3:20-CV-05476-RBL)                                                  999 Third Ave., Suite 3000
                                                                                      Seattle, WA 98104
                                                                                        (206) 946-4910
                 Case 3:20-cv-05476-JCC Document 26 Filed 08/28/20 Page 2 of 5




 1          WHEREAS Defendant agrees that, with respect to Plaintiff’s claims under the Fair Labor

 2   Standards Act, 29 U.S.C. § 201, et seq., the statute of limitations shall be tolled for all FLSA

 3   Collective Members from August 26, 2020 until October 30, 2020.

 4                                             STIPULATION

 5          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and

 6   between Plaintiff, on the one hand, and Defendants, on the other hand, by and through their

 7   respective undersigned counsel, and subject to the Court’s approval, that:

 8          1.       All scheduling dates and deadlines currently set in this action be vacated and/or

 9   reset to dates following the expiration of this requested stay, including without limitation the

10   deadlines in the Court’s Order Regarding Initial Disclosures, Joint Status Report, and Early

11   Settlement (Dkt. #3), which were re-set on July 27, 2020 (FRCP 26 Conference Deadline of

12   8/27/2020, Initial Disclosure Deadline of 9/3/2020, and Joint Status Report due by 9/10/2020) and

13   any deadlines to complete discovery on class certification and to move for class certification;

14          2.       This action be stayed, in its entirety and for all purposes, until October 30, 2020;

15          3.       With respect to Plaintiff’s claims under the Fair Labor Standards Act, 29 U.S.C.

16   § 201, et seq., the statute of limitations shall be tolled for all FLSA Collective Members from

17   August 26, 2020 until October 30, 2020.
18          4.       On or before October 27, 2020, the parties shall file a joint status report with the

19   Court that (a) sets forth the Parties’ respective and/or collective positions as to whether the stay

20   should remain in effect, and (b) provides the Court with an agreed-upon and/or proposed deadline

21   for submission of an updated Joint Status Report and Discovery Plan; and

22          5.       By entering into and submitting this Stipulated Motion, the Parties fully reserve,

23   and do not waive or limit, their respective rights, claims, remedies, defenses, and positions in this

24   action, including as to the issues recited above.

25

26
     STIPULATED MOTION TO STAY AND [PROPOSED] ORDER - 2                                SEYFARTH SHAW LLP
                                                                                         Attorneys at Law
     (CASE NO. 3:20-CV-05476-RBL)                                                    999 Third Ave, Suite 3000
                                                                                        Seattle, WA 98104
                                                                                          (206) 946-4910
              Case 3:20-cv-05476-JCC Document 26 Filed 08/28/20 Page 3 of 5




 1
     DATED: August 28, 2020                  Respectfully submitted,
 2

 3   TERRELL MARSHALL LAW GROUP               SEYFARTH SHAW LLP
     PLLC
 4
     By: /s/ Toby J. Marshall                By: /s/ Helen M. McFarland
 5      Toby J. Marshall                        Helen M. McFarland, WSBA #51012
        936 North 34th Street, Suite 300        999 Third Ave., Suite 3000
 6      Seattle, WA 98103                       Seattle, WA 98104
        tmarshall@terrellmarshall.com           P: (206) 936-4910
 7                                              F: (206) 260-8839
         Sarah R. Schalman-Bergen               hmcfarland@seyfarth.com
 8       Camille Fundora Rodriguez
         Alexandra K. Piazza                 By: /s/ James J. Swartz, Jr.
 9       BERGER MONTAGUE PC                     James J. Swartz, Jr. (admitted pro hac vice)
         1818 Market Street, Suite 3600         Andrew McKinley (admitted pro hac vice)
10       Philadelphia, PA 19103                 Renate Walker (admitted pro hac vice)
         Sschalman-bergen@gm.net                1075 Peachtree Street, NE, Suite 2500
11       crodriguez@bm.net                      Atlanta, GA 30309
         apiazza@bm.net                         P: (404) 885-1500
12                                              F: (404) 892-7056
         Attorneys for Plaintiff                jswartz@seyfarth.com
13       DONALD CARLSON                         amckinley@seyfarth.com
                                                rewalker@seyfarth.com
14
                                                Attorneys for Defendants
15                                              United Natural Foods, Inc. and
                                                SUPERVALU INC.
16

17
18

19

20

21

22

23

24

25

26
     STIPULATED MOTION TO STAY AND [PROPOSED] ORDER - 3                     SEYFARTH SHAW LLP
                                                                              Attorneys at Law
     (CASE NO. 3:20-CV-05476-RBL)                                         999 Third Ave, Suite 3000
                                                                             Seattle, WA 98104
                                                                               (206) 946-4910
                    Case 3:20-cv-05476-JCC Document 26 Filed 08/28/20 Page 4 of 5




 1                                            [PROPOSED] ORDER

 2             This matter came before the Court on the Parties’ Stipulated Motion Staying Case (the

 3   “Stipulated Motion”). The Court, having reviewed the Stipulated Motion, and good cause

 4   appearing for the relief sought therein, hereby orders as follows:

 5             1.       All scheduling dates and deadlines currently set in this action shall be and hereby

 6   are vacated, including without limitation the deadlines set forth in the Court’s Order Regarding

 7   Initial Disclosures, Joint Status Report, and Early Settlement (Dkt. #3) and any deadlines to

 8   complete discovery on class certification and to move for class certification;

 9             2.       This action shall be and hereby is stayed, in its entirety and for all purposes, until

10   October 30, 2020;

11             3.       With respect to Plaintiff’s claims under the Fair Labor Standards Act, 29 U.S.C.

12   § 201, et seq., the statute of limitations shall be tolled for all FLSA Collective Members from

13   August 26, 2020 until October 30, 2020.

14             4.       On or before October 27, 2020, the Parties shall file a joint status report with the

15   Court that (a) sets forth the Parties’ respective and/or collective positions as to whether the stay

16   should remain in effect, and (b) provides the Court with an agreed-upon and/or proposed deadline

17   for submission of an updated Joint Status Report and Discovery Plan; and
18             5.       The Parties’ entering into and submission of this Stipulated Motion is without

19   waiver or limitation of their respective rights, claims, remedies, defenses, and positions in this

20   action.

21             IT IS SO ORDERED.

22             DATED this ______ day of _______________________, 2020.
23

24                                                     ________________________________________
                                                       THE HONORABLE RONALD B. LEIGHTON
25

26
     STIPULATED MOTION TO STAY AND [PROPOSED] ORDER - 4                                   SEYFARTH SHAW LLP
                                                                                            Attorneys at Law
     (CASE NO. 3:20-CV-05476-RBL)                                                       999 Third Ave, Suite 3000
                                                                                           Seattle, WA 98104
                                                                                             (206) 946-4910
               Case 3:20-cv-05476-JCC Document 26 Filed 08/28/20 Page 5 of 5




 1                                    CERTIFICATE OF SERVICE
 2          I hereby declare that on this 28th day of August, 2020, I caused a copy of the foregoing to

 3   be electronically filed with the Court using the King County E-Filing system which will send

 4   notification of such filing to the following:

 5          Toby J. Marshall
 6          TERRELL MARSHALL LAW GROUP PLLC
            936 North 34th Street, Suite 300
 7          Seattle, WA 98103
            tmarshall@terrellmarshall.com
 8
            Sarah R. Schalman-Bergen
 9          Camille Fundora Rodriguez
10          Alexandra K. Piazza
            BERGER MONTAGUE PC
11          1818 Market Street, Suite 3600
            Philadelphia, PA 19103
12          Sschalman-bergen@gm.net
            crodriguez@bm.net
13
            apiazza@bm.net
14
            DATED this 28th day of August, 2020.
15
                                                     /s/ Helen McFarland
16                                                   Helen McFarland
17
18

19

20

21

22

23

24

25

26
                                                                                  SEYFARTH SHAW LLP
     STIPULATED MOTION TO STAY AND [PROPOSED] ORDER - 1                             Attorneys at Law
     (CASE NO. 3:20-CV-05476-RBL)                                               999 Third Ave., Suite 3000
                                                                                   Seattle, WA 98104
                                                                                     (206) 946-4910
